Exhibit State registration No. 1949 as of 19 January 2006 ADDENDUM No. 2 to the Contract for mining of nickel-cobalt ore at Novo-Shandashinsk and Kara-Obinsk deposits in Aktyubinsk oblast of the Republic of Kazakhstan in accordance with the Licences No.420 and No.426 as of 12.10.95 between MINISTRY OF ENERGY AND MINERAL RESOURCES of the Republic of Kazakhstan (Competent Body) and “Kyzyl Kain Mamyt”LLP (Contractor) Astana, (English Translation) Present addendum No. 2 to the Contract for mining of nickel-cobalt ore at Novo-Shandashinsk and Kara-Obinsk deposits in Aktyubinsk oblast of the Republic of Kazakhstanin accordance with the
